DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deplazes et al. (2005/0034931).
Deplazes et al. disclose an elevator system and method comprising: an elevator car (12) within an elevator shaft (figure 1); at least one component (18) subject to inspection, the at least one component having an indicator element (19) thereon; and an inspection system comprising a detector (15) located on the elevator car (12) and arranged to detect the presence of the indicator element in a detection region such that when the indicator element is detected within the detection region, a notification regarding a state of operation of the at least one component is generated (paragraph 25).
Deplazes et al. disclose the elevator system and method, wherein the at least one component subject to inspection is a landing door lock (18).  

Deplazes et al. disclose the elevator system, wherein the indicator element is at least one of a colored paint, a textured surface, or a reflective surface (figure 2). 
Deplazes et al. disclose the elevator system, further comprising: a landing (A, B, C) within the elevator shaft, the landing having a landing door (11); and wherein the at least one component subject to inspection is a landing door lock (18), the landing door lock having a first body and a second body, wherein the first body and the second body are arranged to lock the landing door, wherein at least one of the first body or the second body includes the indicator element (figures 2 and 6).
Deplazes et al. disclose the elevator system, wherein the first body is fixedly attached to the landing door and is movable with movement of the landing door and the second body is fixedly attached to a landing door frame (paragraph 48).
Deplazes et al. disclose the elevator system, wherein the first body comprises a securing element and the second body comprises a locking element, wherein the locking element releasably engages with the locking element to lock the landing door (paragraph 48).
Deplazes et al. disclose the elevator system, wherein the first body comprises a locking element and the second body comprises a securing element, wherein the locking element releasably engages with the locking element to lock the landing door (paragraph 48).

Deplazes et al. disclose the elevator system, wherein detection of the indicator element within the detection region indicates proper operation of the at least one component (paragraphs 25-28).
Deplazes et al. disclose the elevator system, wherein detection of the indicator element within the detection region indicates a malfunction with operation of the at least one component (paragraphs 25-28).
Deplazes et al. disclose the method, wherein the method is performed automatically based on at least one of every time the elevator stops at a landing (paragraphs 33).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MTF2/22/22
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837